Title: To James Madison from Charles Pettit, 6 March 1806 (Abstract)
From: Pettit, Charles
To: Madison, James


                    § From Charles Pettit. 6 March 1806, Philadelphia, “Insurance Office of North America.” “The depredations made on the Commerce of the United States, under the Authority of the British Government, having obtained the notice of the Government of this Country, it seems to be the Duty of Citizens who suffer by Such Depredations to furnish their own Government with a knowledge of Such Facts as may be useful in the course of the necessary Negociations. Under a sense of this Duty, I take the Liberty of troubling you with the Enclosure of a Copy of a Decree of the Vice Admiralty Court of Bermuda, which appears to me of a nature too extraordinary to be submitted to in Silence. It has not come authenticated under the Seal of the Court, being but an interlocutory Decree, obtained & forwarded by the Counsel for the Claimants & forwarded to them as information of what is required. I send you also a Copy of the Letter of Mr. Harvey as Counsel for the Claimant, which accompanied the Document, and gives some explanation of the Intention of it. I have no Doubt of the authenticity of this precious Morceau, tho’ it is not cloathed with legal Proof.
                    “The ship in question was on a Voyage from Bourdeaux to this Place, and has been already detained some Months at Bermuda; and nothing being found on board her to justify Detention, this mode seems to have been devised to find a pretence for condemnation.
                    “I offer no Comment nor Remark on this Proceedure, but with great Deference submit the Facts to your Consideration.”
                 